DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s election filed on October 18, 2021.  Invention III (claims 15-20) have been elected without traverse.  
Claims 15-34 are currently pending and examined below (note: the applicant filed newly added claims 27-36 were miss labeled claim numbers, and they have been renumbered as claims 26-34 in this office action as discussed below).  Claims 1-14, 18 and 20 have been canceled.  Claims 15-17, 19 have been amended.  Claims 21-34 have been added.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 27 has been renumbered as claim 26; 
Misnumbered claim 29 has been renumbered as claim 27; 
Misnumbered claim 30 has been renumbered as claim 28; 
Misnumbered claim 31 has been renumbered as claim 29; 
Misnumbered claim 32 has been renumbered as claim 30; 
Misnumbered claim 33 has been renumbered as claim 31;

Misnumbered claim 35 has been renumbered as claim 33;
Misnumbered claim 36 has been renumbered as claim 34.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 27 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims comprise features that are not support by the specification: changing the state of at least one bit of the identifying message when the state of the input is changed by an external stimulus; changing the state of the input of the second device by an external stimulus; examining within the received identifying messages the state of the least one bit that changes state corresponding to the state of the input of the transmitting device; facilitate pairing with the transmitting device corresponding to the identifying message in which the state of the at least one bit that changes state when the state of its input is changed corresponds to there being an external stimulus on its input; pairing the first and second device; and the wireless device transmits an identifying message prior to pairing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "changing the state of at least one bit" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the state of the input" in line 13.  There is insufficient antecedent basis for the limitation “the state” in the claim.
Claim 15 recites the limitation "the state of the input of the second device" in line 16.  There is insufficient antecedent basis for the limitation “the state” and “the input” for the second device in the claim.
Claim 15 recites the limitation "the state of the input of the transmission device" in line 21.  There is insufficient antecedent basis for the limitation “the state”, “the input” and “the transmitting device” in the claim.  It is not clear how “the transmitting device” related to the first device, the second device.
Claim 21 recites the limitation "the identifying messages" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the input" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the buttons" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the wireless communications link devices" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 (miss labeled claim 27) recites the limitation "the state of the input" in lines 8-9.  There is insufficient antecedent basis for the limitation “the state” in the claim.
Claim 26 (miss labeled claim 27) recites the limitation "the state of the input of the second device" in line 10.  There is insufficient antecedent basis for the limitation “the state” and “the input” for the second device in the claim.
Claim 26 (miss labeled claim 27) recites the limitation "the identifying messages" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “the identifying messages” is also appeared in line 14 of the claim 26, and line 2 of claim 27 (miss labeled claim 29).
Claim 26 (miss labeled claim 27) recites the limitation "the device" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 (miss labeled claim 30) recites the limitation "the list" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 (miss labeled claim 35) recites the limitation "the wireless communications link devices" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 (miss labeled claim 36) recites the limitation "the state of the input" in line 5.  There is insufficient antecedent basis for the limitation “the state” in the claim.
All dependent claims are rejected for incorporating the errors of their respective base claims by dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16, 21-23, 25-29 and 32-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al., US 2019/0158437 A1.
As to claim 34 (miss labeled claim 36), Gong teaches a wireless device, that can be communicatively paired with a second wireless device, comprising a wireless communications link device and an input, wherein (¶ 28-32 and Figs. 1-2; e.g. a pair of client devices engaged in a uniquely identified chat session):
The wireless device transmits an identifying message via its wireless communication link device prior to pairing (¶ 28-30; e.g. a client device sending information to initiate a chat session),
The state of the input is changeable by an external stimulus(¶ 35-37 and Fig. 2; e.g. user sending out content data via user input subsystem 210), and
At least one bit of the identifying message changes state when the state of the input is changed by the external stimulus (¶ 36-38 and Figs. 2-3; e.g. the content data is packaged into a set of sequential packets).
Claims 15 and 26 (miss labeled claim 27) are rejected based on the same rationale as claim 34 above.
As to claims 16 and 29 (miss labeled claim 31), Gong teaches where displaying the representation of one or more of the devices in the list comprises distinguishing the second device by modifying one or more characteristics of its displayed representation (¶ 30).
As to claims 21 and 27 (miss labeled claim 29), Gong teaches wherein the first device further comprises a list of devices constructed from the identifying messages received through its wireless communications link device (¶ 29-30).
As to claims 22 and 28 (missing labeled claim 30), Gong teaches where the first device further comprises a display on which a representation of one or more the devices in the list is displayed (¶ 29-30).
As to claims 23 and 32 (miss labeled claim 34), Gong teaches the second device further comprises a button communicatively connected to the input whereby actuating the button provides the external stimulus that changes the state of the input (¶ 36, 47-49 and Fig. 4; e.g. keyboard).
As to claim 25, Gong teaches the action to facilitate pairing comprises an operator manually selecting the representation in the list that has had one or more of its characteristics modified (¶ 30, 36).
As to claim 33 (miss labeled claim 35), Gong teaches wherein transmitting the identifying message and receiving the identifying message comprises a protocol that is compatible with Wifi, or the wireless communications link devices comprise a radio wave that is compatible with Wifi, or both (¶ 20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 24 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al., US 2019/0158437 A1 in view of Official Notice.
As to claims 17, 19 and 30-31 (miss labeled claims 32-33), Gong teaches modifying one or more characteristics of the displayed representation as discussed in claim 16 above.  Gong does not specifically teach modifying one or more characteristics of the displayed representation comprises one or more changing a font style, changing a font color, changing a background, changing a list position, and displaying one or more of an icon, a symbol, a picture, or a character proximate to the displayed representation, whereby changing the background comprises changing one or more the background’s color, pattern or border.  The examiner takes Official Notice it is well-known in the art to modify the characteristics of a displayed item, such as changing the font style and size of the displayed item.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known modifications to the displayed representation in Gong’s invention by applying various types of changes to the displayed representation such as changing the font style and size to better suit the user’s display need.
As to claim 24, Gong teaches wherein transmitting the identifying message and receiving the identifying message comprises a protocol that is compatible with Wifi, and the wireless communications link devices comprise a radio wave that is compatible with Wifi (¶ 20).  Gong does not specifically teach the identifying message comprises Bluetooth adverting data.  The examiner takes Official Notice it is well-known in the art for the Bluetooth advertising technology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong’s invention by incorporating the Bluetooth adverting data to the identifying message for better utilizing advertising opportunity.
 Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	November 5, 2021